—Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered February 23, 1998, which, in an action to recover for personal injuries sustained ás a result of a slip and fall on snow or ice, denied defendants-appellants abutting property owners’ motion for summary judgment dismissing the complaint as against them, unanimously affirmed, with costs.
The climatological report submitted by plaintiff indicating that several inches of snow and ice pellets had fallen during the two days preceding her accident, plaintiff’s testimony that it appeared that some shoveling had been done but that a safe path had not been cleared, and defendants’ admission that they routinely shoveled and salted the sidewalk in front of their property after a snowfall but inability to state definitively whether they had done so during the preceding two days raise issues of fact as to whether defendants created or increased the hazard that caused plaintiff’s injuries (see, Glick v City of New York, 139 AD2d 402; Jiuz v City of New York, 244 AD2d 298). Whether the icy condition that caused plaintiff to slip was the result of a snowstorm the night preceding her early morning accident is also an issue of fact. Concur — Nardelli, J. P., Tom, Rubin and Mazzarelli, JJ.